Citation Nr: 1110681	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  10-01 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E.M. Evans


INTRODUCTION

The Veteran served on active duty from June 1970 to June 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

In October 2010, a videoconference hearing was held before the undersigned Veterans Law Judge.  A transcript of that hearing testimony is associated with the claims file.  The Veteran submitted additional evidence for which he waived initial RO review and consideration.  In light of the waiver, the Board may properly consider the evidence in this decision without the necessity for a remand.  See 38 C.F.R. § 20.1304 (2008).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, a left ear sensorineural hearing loss is related to active service.  


CONCLUSION OF LAW

A left ear sensorineural hearing loss was incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In light of the fact the Board allows the benefit sought, discussion of whether VA complied with the notice and assistance requirements of the VCAA, 38 U.S.C.A. § 5100 et seq., would serve no useful purpose.

Governing Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Sensorineural hearing loss, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that he is entitled to service connection for left ear hearing loss.  He states that he was exposed to excessive noise in service while stationed on a submarine working inside the engine room.  A review of the Veteran's service record reveals service on board both attack and ballistic missile submarines.  His duties included required his presence in or near the engine room, and near turbine generators.  Hence, the Board concedes in-service noise exposure.  See 38 U.S.C.A. § 1154 (West 2002 & Supp. 2010); 38 C.F.R. § 3.102.

The Veteran has been diagnosed with current left ear hearing loss disability, VA and private audiograms confirm a left ear hearing loss disability for VA purposes.  Thus, the only question remaining is whether current hearing loss is related to active military service or events therein.  38 C.F.R. § 3.303.

Service treatment records are silent as to complaints, findings, or diagnosis of any hearing loss.  The Veteran's entrance and separation examinations are both negative for any left ear hearing loss for VA purposes.  38 C.F.R. § 3.385.

The Veteran has submitted hearing tests from his employer Michelin Tire from July 1979 through August 1983, which show a minor decrease in hearing proficiency in the left ear, although this loss is still representative of normal hearing for VA purposes.

In June 2008, Patrick McLear, M.D., an ear, nose and throat specialist, opined that the Veteran had significant noise exposure while in the military.  As a consequence, Dr. McLear opined that the appellant's hearing loss was related to service. 

The Veteran was afforded a VA examination of his left ear hearing in April 2009.  The Veteran reported a history of in-service noise exposure while working in the engine/turbine room with no hearing protection.  The Veteran also reported that post service he worked at Michelin Tire as an industrial engineer, and that he also was exposed to chainsaw noise with ear protection.  Audiometric examination yielded a diagnosis of mild to severe bilateral sensorineural hearing loss.  The examiner opined that the Veteran's left ear hearing loss was not the result of in-service noise trauma.  The examiner opined that because both entrance and exit examinations showed normal hearing, and because Michelin Tire auditory examinations revealed normal hearing in the left ear from 1979 through 1983, a left ear hearing loss had to have developed more than four years following release from active duty.  

The Veteran submitted an October 2010 private opinion from Dr. McLear stating that he reviewed the VA evidence and military evidence explaining the specifications of engine rooms and nuclear power plants aboard the USS Whale and the USS George Washington Carver.  He additionally reviewed the Veteran's DD-214 which showed that the appellant was consistently exposed to acoustic trauma as a watch officer in engine room and nuclear plant areas.  As a result of his review of these records, it was Dr. McLear's medical opinion that the Veteran's left ear hearing loss is more likely than not directly related to the noise exposure during military service.

Analysis

After consideration of all the evidence, the Board finds that service connection for a left ear sensorineural hearing loss is warranted under the reasonable doubt doctrine.  

In this regard, the Veteran contends that his hearing loss is related to active service.  In support of his argument he submitted favorable nexus opinions from a physician who specializes in ear, nose and throat disorders.  Contradicting that opinion is an April 2009 opinion from a VA audiologist who found that it was unlikely that the Veteran's current hearing loss was etiologically related to his active duty.  Neither opinion is more definitive than the other and each is supported by the same body of evidence.  The law requires that if it is at least as likely as not that a disorder is related to service, service connection must be granted.  38 U.S.C.A. § 5107.  Accordingly, given that the evidence both for and against the claim is at least balanced, the Board will resolve reasonable doubt in the appellant's favor and grant entitlement to service connection for a left ear sensorineural hearing loss.

The appeal is allowed.


ORDER

Entitlement to service connection for a left ear hearing loss disability is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


